Title: To Thomas Jefferson from Henry Dearborn, 23 August 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington August 23d. 1805
                  
                  I take the liberty of enclosing a letter from Mr. Crowninshield, on the subject of a collector at Cape Ann, or Glocester, presuming that his opinnion would have weight with you in diseding on the most suitable candidate, and that an appointment would be made soon.—I have been honored, with your letter in relation to a Justice of the peace in George Town; Genl. John Mason and John T. Mason, have the subject under concideration and have agreed to give an opinnion soon, as to the most suitable character. I hope to have the pleasure of seing you at your Seat by the 8th. or 10th. of Septr.—
                  with the most respectfull esteem I am Sir Your Obedt. Servt.
                  
                     H Dearborn
                     
                  
               